COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  WAL-MART STORES, INC., AND                   §              No. 08-19-00052-CV
  WAL-MART ASSOCIATES, INC.,
                                               §                 Appeal from the
                       Appellants,
                                               §               168th District Court
  v.
                                               §            of El Paso County, Texas
  DAMIAN OCHOA,
                                               §              (TC# 2017DCV3151)
                       Appellee.
                                           §
                                         ORDER

       The Court has this day considered the Appellants’ unopposed motion for emergency stay

and concludes the motion should be GRANTED. The 168th District Court is directed to stay all

proceedings, including discovery, in cause number 2017DCV3151, styled Damian Ochoa v. Wal-

Mart Stores, Inc., and Wal-Mart Associates, Inc., pending disposition of this appeal or further

order of this Court.

       IT IS SO ORDERED this 13th day of February, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.